                                                                       1   ALVERSON TAYLOR & SANDERS
                                                                           KURT BONDS
                                                                       2   Nevada Bar No. 6228
                                                                       3   TREVOR WAITE
                                                                           Nevada Bar No. 13779
                                                                       4   6605 Grand Montecito Pkwy, Suite 200
                                                                           Las Vegas, NV 89149
                                                                       5   Telephone: (702) 384-7000
                                                                       6   Facsimile: (702) 385-700
                                                                           kbonds@alversontaylor.com
                                                                       7   twaite@alversontaylor.com
                                                                           Counsel for Trans Union LLC
                                                                       8
                                                                                                  IN THE UNITED STATES DISTRICT COURT
                                                                       9
                                                                      10                                 FOR THE DISTRICT OF NEVADA

                                                                      11    NONATO S. MANIPON,                                  Case No. 2:18-cv-002069-MMD-PAL
                                                                      12                        Plaintiff,
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                            v.
                                                                      13
                                                                            TRANSUNION, LLC,
                                                                      14
                                       LAS VEGAS, NV 89149
                                          (702) 384-7000




                                                                                                Defendant.
                                            LAWYERS




                                                                      15

                                                                      16
                                                                             JOINT STIPULATION AND ORDER EXTENDING DEFENDANT TRANS UNION
                                                                      17    LLC’S TIME TO FILE AN ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S
                                                                      18                        COMPLAINT (FIRST REQUEST)

                                                                      19          Plaintiff Nonato S. Manipon (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),
                                                                      20   by and through their respective counsel, file this Joint Stipulation Extending Defendant Trans
                                                                      21
                                                                           Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                      22
                                                                                  On October 26, 2018, Plaintiff filed his Complaint. The current deadline for Trans Union to
                                                                      23
                                                                           answer or otherwise respond to Plaintiff’s Complaint is November 20, 2018. Trans Union requires
                                                                      24

                                                                      25   additional time to locate and assemble the documents relating to Plaintiff’s claims and allegations.

                                                                      26   Further, Trans Union’s counsel will need additional time to review the documents and respond to the
                                                                      27
                                                                           allegations in Plaintiff’s Complaint.
                                                                      28
                                                                                                                            1                             KB/25941
                                                                       1             Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                       2   respond to Plaintiff’s Complaint up to and including December 11, 2018. This is the first stipulation
                                                                       3
                                                                           for extension of time for Trans Union to respond to Plaintiff’s Complaint.
                                                                       4
                                                                                     Dated this 20th day of November, 2018
                                                                       5

                                                                       6                                                                   ALVERSON TAYLOR & SANDERS

                                                                       7                                                                   /s/Kurt R. Bonds
                                                                                                                                           KURT R. BONDS, ESQ.
                                                                       8                                                                   Nevada Bar #6228
                                                                                                                                           TREVOR R. WAITE, Esq.
                                                                       9
                                                                                                                                           Nevada Bar #13779
                                                                      10                                                                   6605 Grand Montecito Parkway, Suite 200
                                                                                                                                           Las Vegas, NV 89149
                                                                      11                                                                   (702) 384-7000
                                                                                                                                           Facsimile: (702) 385-700
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                                                                                           kbonds@alversontaylor.com
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13                                                                   twaite@alversontaylor.com
                                                                                                                                           Counsel for Trans Union LLC
                                                                      14
                                       LAS VEGAS, NV 89149




                                                                                                                                           HAINES & KRIEGER, LLC
                                          (702) 384-7000
                                            LAWYERS




                                                                      15
                                                                                                                                           /s/David H. Krieger
                                                                      16
                                                                                                                                           David H. Krieger, Nevada Bar No. 9086
                                                                      17                                                                   8985 S. Eastern Ave, Suite 350
                                                                                                                                           Henderson, NV 89123
                                                                      18                                                                   Telephone: (702) 880-5554
                                                                                                                                           Facsimile: (702) 383-5518
                                                                      19
                                                                                                                                           dkrieger@hainesandkrieger.com
                                                                      20                                                                   Counsel for Plaintiff

                                                                      21
                                                                                                                                          ORDER
                                                                      22
                                                                                     The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                      23   otherwise respond is so ORDERED AND ADJUDGED.
                                                                      24
                                                                                     Dated this 20th day of November, 2018.
                                                                      25

                                                                      26
                                                                                                                                                UNITED STATES MAGISTRATE JUDGE
                                                                      27

                                                                      28   N:\kurt.grp\CLIENTS\25900\25941\pleadings\Manipon Nonato-Joint Stipulation for Extension of Time to Respond to P's.doc


                                                                                                                                               2                                          KB/25941
